           Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KEITH MAURER,                    :
                                 : CIVIL ACTION NO.
                Plaintiff,       :
                                 :
      v.                         :
                                 : JURY TRIAL DEMANDED
CLEARLY CLEAN                    :
PRODUCTS, LLC,                   :
                                 : ELECTRONICALLY FILED
                Defendant.       :

                                   COMPLAINT

      Plaintiff, Keith Maurer, a resident of Schuylkill County, Pennsylvania, by and

through his attorneys, brings this civil action for damages against the above-named

Defendant, Clearly Clean Products, LLC, demands a trial by jury, and complains

and alleges as follows:

                             JURISDICTION AND VENUE

      1.      This Complaint alleges illegal discrimination on the basis of Plaintiff’s

disabilities, in violation of the laws and statutes of the United States of America,

specifically, the Americans With Disabilities Act of 1990 (the “ADA”), as amended

by the ADA Amendments Act of 2008, 42 U.S.C. §12101, et seq., as well as pendent

state law claims arising under the provisions of the laws of the Commonwealth of

Pennsylvania, to wit, the Pennsylvania Human Relations Act, as amended, 43 P.S.

§951, et seq. (the “PHRA”).
           Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 2 of 12




      2.      The jurisdiction of this Court over this Complaint is based upon federal

question jurisdiction pursuant to 28 U.S.C. §§1331 and 1343, in that this district

court has original jurisdiction of all civil actions arising under the laws of the United

States.

      3.      This Court has, and should exercise, jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367.

      4.      Venue is proper in the Middle District of Pennsylvania pursuant to 28

U.S.C. §1391(b) because a substantial part of the events or omissions giving rise to

these claims occurred in this Judicial District, and under 42 U.S.C. §2000e-5(f)(3),

in that among other things the unlawful discrimination practices that are the subject

of this action were committed in this Judicial District.

      5.      Declaratory relief is sought pursuant to 28 U.S.C. §§2201 and 2202.

                                   THE PARTIES

      6.      Plaintiff, Keith Maurer (“Mr. Maurer” or “Plaintiff”), is an adult

individual residing at 234 North Railroad Avenue, Frackville, Schuylkill County,

Pennsylvania 17931.

      7.      At all times relevant to this Complaint, Mr. Maurer was an adult

individual diagnosed with severe asthma, which qualifies him as an individual with

a “disability” as that term is defined under 42 U.S.C. 12102 of the ADA, the primary

symptom of which is difficulty breathing.


                                           2
           Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 3 of 12




      8.      Defendant, Clearly Clean Products, LLC (“Clearly Clean” or

“Defendant”), is a Pennsylvania company and maintains its headquarters and

principal place of business at 603 Industrial Drive, Orwigsburg, Schuylkill County,

Pennsylvania 17961.

      9.      Defendant is in the business of manufacturing, selling and distributing

biodegradable food packaging products.

      10.     At all times relevant to this Complaint, Defendant employed in excess

of fifteen (15) individuals, including Mr. Maurer, and is therefore an employer as

defined by the ADA and PHRA.

                      ADMINISTRATIVE PROCEEDINGS

      11.     On or about June 10, 2020, Plaintiff filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (the “EEOC”), which was

docketed as EEOC Charge No. 530-2020-02079, alleging Defendant discriminated

against him on the basis of his disabilities, including wrongful discharge. Plaintiff’s

Charge of Discrimination with the EEOC included instructions for the EEOC to dual

file his discrimination claims with the Pennsylvania Human Relations Commission

(the “PHRC”).

      12.     Plaintiff has been advised of his individual right to bring a civil action

by receiving a Notice of Right to Sue from the EEOC, dated May 10, 2021.




                                           3
         Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 4 of 12




       13.    Plaintiff has exhausted all administrative remedies available to him, and

all necessary and appropriate EEOC and PHRC administrative prerequisites to the

filing of this Complaint have occurred and been satisfied.

                             STATEMENT OF FACTS

       14.    Mr. Maurer was hired by Defendant as a Maintenance Mechanic on or

about May 20, 2019.

       15.    During the onboarding process with his employment with Defendant,

Mr. Maurer disclosed to Defendant that he lives with severe asthma which

compromises his ability to breath.

       16.    Defendant initially accommodated Mr. Maurer’s disability and allowed

Mr. Maurer to carry with him an albuterol inhaler, which allowed him to

immediately treat an asthma attack while carrying out the essential functions of his

job.

       17.    On or around March 16, 2020, Defendant sent an email to all employees

informing them that due to the COVID-19 virus, all employees would be required to

wear masks or face covering in the workplace.

       18.    Mr. Maurer immediately found that wearing a face covering

exasperated his asthma symptoms, to the point that his airway and breathing became

restricted.




                                           4
         Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 5 of 12




      19.    Mr. Maurer contacted Defendant’s Human Resources Manager,

Brittany Steffie, to discuss a reasonable accommodation for the mask requirement

which would allow him to continue to perform the essential functions of his job.

      20.    Ms. Steffie asked Mr. Maurer to produce a note from his physician

confirming his disability; on or about April 20, 2020, Mr. Maurer produced a note

from his physician which stated that due to Mr. Maurer’s asthma diagnosis, he “is

unable to tolerate a mask/respirator or any type.”

      21.    Mr. Steffie responded by telling Mr. Maurer that due to his inability to

wear a face mask that he would not be allowed to enter Defendant’s place of business

and gave Mr. Maurer two (2) days to remedy the situation on his own.

      22.    On or about April 22, 2020, Mr. Maurer received an email from

Defendant’s General Counsel, Gary D. Colby, Esquire, terminating Mr. Maurer for

not complying with the mask requirement, despite Mr. Maurer’s inability to do so

due to his documented disability.

      23.    As a result, Defendant terminated Mr. Maurer because of his disability

and its refusal to provide him with a reasonable accommodation to perform the

essential functions of his job.

                                     COUNT I

                              ADA VIOLATION
                        DISABILITY DISCRIMINATION

      24.    All prior paragraphs are incorporated herein as if set forth fully below.
                                          5
         Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 6 of 12




      25.     Mr. Maurer is within the protective class of individuals as designated

by the ADA.

      26.     Mr. Maurer is a qualified individual with a disability.

      27.     Mr. Maurer’s severe asthma constitutes a disability because it

substantially limits and impairs his ability to breath, which constitutes a major bodily

function and/or life activity.

      28.     At all times relevant to this Complaint, Mr. Maurer was qualified for

and able to perform the essential functions of his job with a reasonable

accommodation.

      29.     As previously set forth above, after Defendant learned that Mr.

Maurer’s disability did not allow him to comply with Defendant’s mask requirement,

Mr. Maurer was discriminated against and terminated.

      30.     As a direct and proximate result of Defendant’s conduct in violating the

ADA by discriminating against Mr. Maurer on the basis of his disabilities, Mr.

Maurer has been permanently and irreparably harmed and damaged and has and will

continue to lose benefits of employment such as lost earnings, lost employment

benefits, and has been subjected to great damage to his career and professional

standing, and non-economic damages in the form of emotional distress,

embarrassment, humiliation, anxiety, and a loss of self-respect and confidence.




                                           6
         Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 7 of 12




      31.     Defendant’s discrimination toward Mr. Maurer arising from his

disabilities constitute a violation of the ADA.

      WHEREFORE, Plaintiff, Keith Maurer, seeks the damages set forth in the Ad

Damnum clause of the instant Complaint, infra.

                                     COUNT II

                               ADA VIOLATION
                          FAILURE TO ACCOMODATE

      32.     All prior paragraphs are incorporated herein as if set forth fully below.

      33.     Mr. Maurer is within the protective class of individuals as designated

by the ADA.

      34.     Mr. Maurer is a qualified individual with a disability.

      35.     Mr. Maurer’s severe asthma constitutes a disability because it

substantially limits and impairs his ability to breath, which constitutes a major bodily

function and/or life activity.

      36.     At all times relevant to this Complaint, Mr. Maurer was qualified for

and able to perform the essential functions of his job with a reasonable

accommodation.

      37.     As previously set forth above, Mr. Maurer requested a reasonable

accommodation at the direction of his physician of not wearing a face covering.

      38.     As previously set forth above, Defendant immediately denied Mr.

Maurer’s request and terminated his employment soon thereafter.
                                           7
        Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 8 of 12




      39.    As a direct and proximate result of Defendant’s conduct in violating the

ADA by discriminating against Mr. Maurer on the basis of his disabilities, Mr.

Maurer has been permanently and irreparably harmed, and damaged and has and

will continue to lose benefits of employment such as lost earnings, lost employment

benefits, and has been subjected to great damage to his career and professional

standing, and non-economic damages in the form of emotional distress,

embarrassment, humiliation, anxiety, and a loss of self-respect and confidence.

      40.    Defendant’s discrimination towards Mr. Maurer arising from his

disabilities constitutes violations of the ADA.

      WHEREFORE, Plaintiff, KEITH MAURER, seeks the damages set forth in

the Ad Damnum clause of the instant Complaint, infra.

                                    COUNT III

                           PHRA VIOLATIONS
                      DISABILITY DISCRIMINATION
                    AND FAILURE TO ACCOMMODATE

      41.    All prior paragraphs are incorporated herein as if set forth fully below.

      42.    This is an action arising under the provisions of the PHRA and this

Court has, and should exercise, pendant jurisdiction over the same because the

causes of action complained of in this Count III arise out of the same facts, events,

and circumstances as Count I and Count II, and therefore judicial economy and

fairness to the parties dictate that this Count III be brought in the same Complaint.


                                          8
           Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 9 of 12




      43.     As previously stated in Count I and Count II, Defendant discriminated

against Mr. Maurer on the basis of his asthma, and failed to provide a reasonable

accommodation, in violation of the PHRA.

      44.     Defendant discrimination towards Mr. Maurer arising from his

disabilities constitutes violations of the PHRA.

      WHEREFORE, Plaintiff, Keith Maurer, seeks the damages set forth in the Ad

Damnum clause of the instant Complaint, infra.

                AD DAMNUM CLAUSE/PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Keith Maurer, prays that this Honorable Court enter

judgement in his favor against Defendant, Clearly Clean Products, LLC, and that it

enter an Order as follows:

      a.      Defendant is to be permanently enjoined from discriminating

              against Plaintiff on the basis of his disabilities, refusing to

              provide a reasonable accommodation to Plaintiff, and/or any

              basis prohibited under applicable federal and state law;

      b.      Defendant is to be prohibited from continuing to maintain its

              illegal policy, practice, or custom of discriminating or retaliating

              against employees based on their disabilities, refusing to provide

              reasonable accommodations to their employees, and is to be




                                            9
     Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 10 of 12




         ordered to promulgate an effective policy against such

         discrimination and to adhere thereto;

c.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and to

         make Plaintiff whole for any and all pay and benefits Plaintiff

         would have received had it not been for Defendant’s illegal

         actions, including but not limited to back pay, front pay, salary,

         pay increases, bonuses, medical and other benefits, training,

         promotions, pension, and seniority. Plaintiff should be accorded

         those benefits illegally withheld from the date he first suffered

         discrimination at the hands of Defendant until the date of verdict;

d.       Plaintiff is to be awarded actual damages, as well as damages for

         the pain, suffering, and humiliation caused to him by

         Defendant’s actions;

e.       Plaintiff is to be awarded punitive damages as provided for under

         the ADA;

f.       Plaintiff is to be accorded any and all other equitable and legal

         relief as the Court deems just, proper, and appropriate;

g.       Plaintiff is to be awarded the costs and expenses of this action

         and reasonable legal fees as provided by applicable federal and

         state law;


                                      10
           Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 11 of 12




      h.       Any verdict in favor of Plaintiff is to be molded by the Court to

               maximize the financial recovery available to Plaintiff in light of

               the caps on certain damages set forth in applicable federal and

               state law;

      i.       Plaintiff is to be granted such additional injunctive or other relief

               as he may request during the pendency of this action in an effort

               to ensure Defendant does not engage - or cease engaging - in

               illegal retaliation against Plaintiff or other witnesses to this

               action; and

      j.       The Court is to maintain jurisdiction of this action after verdict

               to ensure compliance with its Orders therein.

                             DEMAND FOR JURY TRIAL

      Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a trial by jury.




                                            11
       Case 3:21-cv-01240-JFS Document 1 Filed 07/14/21 Page 12 of 12




Dated: July 14, 2021                      Respectfully submitted,

                                          WEISBERG CUMMINGS, P.C.

                                          /s/ Michael J. Bradley
                                          Michael J. Bradley, Esquire
                                          PA I.D. #: 329880
                                          mbradley@weisbergcummings.com

                                          /s/ Derrek W. Cummings
                                          Derrek W. Cummings, Esquire
                                          PA Bar I.D. #: 83286
                                          dcummings@weisbergcummings.com

                                          /s/ Larry A. Weisberg
                                          Larry A. Weisberg, Esquire
                                          PA I.D. #: 83410
                                          lweisberg@weisbergcummings.com

                                          /s/ Steve T. Mahan
                                          Steve T. Mahan, Esquire
                                          PA I.D. #: 313550
                                          smahan@weisbergcummings.com

                                          2704 Commerce Drive, Suite B
                                          Harrisburg, PA 17110-9380
                                          (717) 238-5707
                                          (717) 233-8133 (Fax)

                                          Counsel for Plaintiff




                                     12
